DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not narrative in form, instead being drafted in the form of a claim, and uses the phrase “The present application relates to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  in claim 2, line 2, the phrase “wherein it comprises” should be revised to eliminate the use of pronouns, which can render the claim unclear.  Appropriate correction is required, such as by replacing the objected phrase with the following --further comprising--.

Claim Rejections - 35 USC § 112
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A similar problem exists in claim 4, which depends from claim 3, and recites “the common outlet orifice”.  Additionally, there is no antecedent basis for the recitation in claim 4 of “the common outlet orifice”, since claim 3 recites “at least one common outlet orifice”, and it is thus unclear which “at least one” orifice is being referenced by the recitation of “the common outlet orifice”.
The term "substantially" in claim 5 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of constant is covered by the recitation of “substantially constant” recited in claim 5. Further, the drawings only show that the internal cross sections are constant, and thus provide no guidance as to what is covered by the recitation of “substantially constant”.
The use of the phrase “preferably” in claim 6 renders the claim indefinite, since it is unclear whether the limitations following the phrase “preferably” are actually required by the claim or not (see MPEP 2173.05(d)).
6 recites the limitation "the reduction of the internal cross section in the lower part of the body" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The use of the phrase “preferably” in claim 7 renders the claim indefinite, since it is unclear whether the limitations following the phrase “preferably” are actually required by the claim or not (see MPEP 2173.05(d)).
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1 and 8-11 are allowed.
Claim 2 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 3-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance listed in the written opinion of the international searching authority mailed 10 October 2019 in application PCT/EP2019/069046 are adopted and incorporated herein by reference (see MPEP 1893.03(e)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Each of U.S. patent no. 4,050,612 (Stone), U.S. patent no. 5,217,145 (Haan et al.), U.S. patent no. 5,174,475 (Day et al.), U.S. patent no. 2,001,819 (Elle et al.), U.S. publication no. 2011/0068123 (Gelberger), U.S. patent no. 4,220,261 (White), and U.S. patent no. 10,106,311 (Mekata et al.) all disclose multicomponent containers using various piston configurations for dispensing thereof.
	Each of U.S. publication no. 2011/0297704 (Esteve et al.) and U.S. patent no. 2,487,642 (De Waltoff) disclose containers having rotatable actuators to move a piston to dispense contents thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754